DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 06/30/2022, claims 1, 2, 5, 11, 12, 13, 16-18, 21, 25-27 and 29 have been amended. Claims 3, 15 and 28 have been cancelled. Claims 31-59 are added. Therefore, claims 1-2, 4-14, 16-27 and 29-59 are currently pending for the examination.

Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 07/07/2022.

  Statement of Substance of Interview 
4.	Applicant’s representative initiated the interview prior to filing the official Response and discussed proposed amendments related to the allowable subject matter. Agreement was reached that potential amendments for the independent claims overcome the prior art of record, contingent upon an opportunity for the Examiner to formally search and consider applicant’s formal amendments to claim language filed by the applicant in a formal response to the office (Applicant initiated interview summary dated 05/11/2022).
Examiner reconvened the interview according to the previous agreement to discuss minor informalities and the allowable subject matter related to claims 27, 44 and 57 (Examiner initiated interview dated 08/12/2022). 
Applicant’s representative agreed to amend claims 27, 44 and 57 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-2, 4-14, 16-27 and 29-59 are be allowable with the examiner’s amendment.


                                                          Response to Amendments
5.	Applicant’s arguments: see Page 20-24, filed on 06/30/2022, with respect to claims 1-2, 4-14, 16-27 and 29-30 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-2, 4-14, 16-27 and 29-30 have been withdrawn. 
Applicants have amended each of independent claims 1, 12, 16, 27, 31, 36, 39, 44, 47, 51, 54 and 57 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-2, 4-14, 16-27 and 29-59   are allowable with examiner’s amendment.

          Examiner’s Amendment
6. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 27, 36, 39, 44 and 57 were authorized by Applicant's representative J. Scott Karren during the examiner-initiated interview conducted on 08/12/2022.

7. The application has been amended as follows:
Claim 27 (Currently Amended): A method for wireless communications at a first user equipment (UE), comprising: 
establishing a connection with a network node that supports communications for a group of UEs including the first UE; 
receiving, from the network node, a groupcast sidelink grant that indicates time-frequency resources for groupcast sidelink communications between one or more UEs including the first UE and a second UE of the group of UEs; 
receiving, in the groupcast sidelink grant, respective identifiers of the first UE and the one or more UEs, an identifier of the second UE, a sub-set of one or more transmission beams for transmission of a groupcast sidelink message, and a sub-set of one or more reception beams for reception of the groupcast sidelink messag
monitoring the time-frequency resources for a groupcast sidelink communication from the second UE using at least one reception beam of the sub-set of one or more reception beams indicated via the groupcast sidelink grant.


Claim 36 (Currently Amended): An [[A]]apparatus for wireless communications at a first user equipment (UE), comprising: 
a processor; and 
memory coupled with the processor, the processor configured to: 
transmit, to a network node, a sidelink scheduling request for groupcast sidelink communications with a set of UEs; 
transmit, in the sidelink scheduling request, an indication of a set of transmission beams for the groupcast sidelink communications; Page 9 of 25Application. No. 17/071,877PATENT Amendment dated June 30, 2022 Reply to Office Action dated April 1, 2022 
receive, from the network node based at least in part on the sidelink scheduling request, a groupcast sidelink grant that indicates time-frequency resources for groupcast sidelink communications between the first UE and a plurality of UEs of the set of UEs; 
receive, in the groupcast sidelink grant, a subset of one or more transmission beams for transmission of a groupcast sidelink message, the subset of one or more transmission beams selected from the set of transmission beams indicated via the sidelink scheduling request; and 
transmit, via the time-frequency resources indicated by the groupcast sidelink grant and using the subset of one or more transmission beams, a groupcast sidelink message to the plurality of UEs.

Claim 39 (Currently Amended): An [[A]] apparatus for wireless communications at a network node, comprising: Page 10 of 25Application. No. 17/071,877PATENT Amendment dated June 30, 2022 Reply to Office Action dated April 1, 2022 
a processor; and 
memory coupled with the processor, the processor configured to: 
receive a sidelink scheduling request for groupcast sidelink communications between a first user equipment (UE) and a group of UEs supported by the network node; 
receive, in the sidelink scheduling request, an indication of a set of transmission beams for the groupcast sidelink communications; 
transmit a groupcast sidelink grant that indicates a subset of one or more transmission beams from the set of transmission beams indicated via the sidelink scheduling request and time-frequency resources for groupcast sidelink communications between the first UE and one or more UEs of the group of UEs; and 
transmit, in the groupcast sidelink grant, an identifier of the first UE, respective identifiers for each UE of the one or more UEs, and the subset of one or more transmission beams selected from the set of transmission beams for transmission of a groupcast sidelink message.

Claim 44 (Currently Amended): A method for wireless communications at a first user equipment (UE), comprising: 
establishing a connection with a network node that supports communications for a group of UEs including the first UE; 
receiving, from the network node, a groupcast sidelink grant that indicates time-frequency resources for groupcast sidelink communications between one or more UEs including the first UE and a second UE of the group of UEs; 
receiving, in the groupcast sidelink grant, respective identifiers of the first UE and the one or more UEs, an identifier of the second UE, a sub-set of one or more transmission beams for transmission of a groupcast sidelink message, and a sub-set of one or more reception beams for reception of the groupcast sidelink messag
monitoring the time-frequency resources for a groupcast sidelink communication from the second UE using at least one reception beam of the sub-set of one or more reception beams indicated via the groupcast sidelink grant.


Claim 57 (Currently Amended): A non-transitory computer-readable medium storing code for wireless communications at a first user equipment (UE), the code comprising instructions executable by a processor to: 
establish a connection with a network node that supports communications for a group of UEs including the first UE; 
receive, from the network node, a groupcast sidelink grant that indicates time- frequency resources for groupcast sidelink communications between one or more UEs including the first UE and a second UE of the group of UEs; 
receive, in the groupcast sidelink grant, respective identifiers of the first UE and the one or more UEs, an identifier of the second UE, a sub-set of one or more transmission beams for transmission of a groupcast sidelink message, and a sub-set of one or more reception beams for reception of the groupcast sidelink message; and 
monitor the time-frequency resources for a groupcast sidelink communication from the second UE based at least in part on at least one reception beam of the sub-set of one or more reception beams indicated via the groupcast sidelink grant.




Allowable Subject Matter
8.	In the Amendment application filed on 06/30/2022, claims 1-2, 4-14, 16-27 and 29-59 (renumbered as claims 1-56) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
9.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receiving/transmitting, in the groupcast sidelink grant, a subset of one or more transmission beams for transmission of a groupcast sidelink message, the subset of one or more transmission beams selected from the set of transmission beams indicated via the sidelink scheduling request”; “receiving, in the groupcast sidelink grant, respective identifiers of the first UE and the one or more UEs, an identifier of the second UE, a sub-set of one or more transmission beams for transmission of a groupcast sidelink message, and a sub-set of one or more reception beams for reception of the groupcast sidelink message; and monitoring the time-frequency resources for a groupcast sidelink communication from the second UE using at least one reception beam of the sub-set of one or more reception beams indicated via the groupcast sidelink grant” in combination with other claim limitations as specified in claims 1, 12, 16, 27, 31, 36, 39, 44, 47, 51, 54 and 57.
Note that the first closest prior art, WO 2021/062400 A1( support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/906,990 filed on 09/27/2019), hereinafter “Yi”  teaches: transmitting, to a network node (Figs. 17, 19, paragraph [0213], base station/gNB), a sidelink scheduling request (Figs. 17, 19, paragraph [0213], scheduling request) for groupcast sidelink communications (Figs. 17, 19, paragraph [0213], allocating sidelink resources) with a set of UEs (Figs. 17, 19, paragraph [0213], wireless devices/UEs); and transmitting, via the time-frequency resources indicated by the groupcast sidelink grant (Figs. 17, 19, paragraph [0219], sidelink transmissions based on the sidelink resources), the groupcast sidelink message to the one or more UEs (Figs. 17, 19, paragraph [0219 one or more second wireless devices).
Note that the second closest prior art, LI et al. (US 2022/0007403 A1), hereinafter “Li” teaches: receiving, from the base station (Fig. 6, gNB), a groupcast sidelink grant (Fig. 6, paragraph [0187], scheduling grant through the DCI for the groupcast sidelink transmission) that indicates time-frequency resources for groupcast sidelink communications (Fig. 6, paragraph [0187], scheduling the PSCCH or PSSCH for the groupcast sidelink transmission; scheduling DCI) between the first UE and one or more UEs of the set of UEs (Fig. 6, TxUE, RxUE) ; and  receiving, in the groupcast sidelink grant (Fig. 6, paragraph [0187], scheduling grant through the DCI for the groupcast sidelink transmission), an identifier of the first UE, respective identifiers for each UE of the one or more UEs, one or more transmission beams for transmission of a groupcast sidelink message, or any combination thereof (Fig. 6, paragraph [0187], sidelink UE ID field; group ID field; beam sweeping information field; frequency domain resource assignment field: or slot format indicator (SFI) field, among others).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. Rather, the second closest prior art, Yi teaches: receiving, in the groupcast sidelink grant (Figs. 6-7, paragraph [0187], scheduling grant through the DCI for the groupcast sidelink transmission), respective identifiers of the first UE and the one or more UEs, the second UE, one or more reception beams for reception of a groupcast sidelink message, or any combination thereof (Figs. 6-7, paragraph [0187], sidelink UE ID field; group ID field; beam sweeping information field; frequency domain resource assignment field: or slot format indicator (SFI) field, among others); and monitoring the time-frequency resources for a groupcast sidelink communication from the second UE (Figs. 6-7, paragraph [0208], step 232 c, step 233 a through step 233 c at step 233 a).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Guo et al. (US 2020/0022089 A1) entitled: "METHOD AND APPARATUS FOR MULTI-ANTENNA TRANSMISSION IN VEHICLE TO VEHICLE COMMUNICATION"
• Yu et al. (US 2021/0345396 A1) entitled: "METHOD AND APPARATUS FOR SCHEDULING A SIDELINK RESOURCE"
• NOH et al. (US 2015/0011230 A1) entitled: "METHOD FOR COMMUNICATION BASED ON COORDINATOR IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS FOR THE SAME"
• ADJAKPLE et al. (US 2021/0274545 A1) entitled: "SIDELINK BUFFER STATUS REPORTS AND SCHEDULING REQUESTS FOR NEW RADIO VEHICLE SIDELINK SHARED CHANNEL DATA TRANSMISSION"
• Loehr et al. (US 2018/0139724 A1) entitled: "MULTIPLE PROSE GROUP COMMUNICATION DURING A SIDELINK CONTROL PERIOD"
• LEE et al. (US 2018/0206257 A1) entitled: "METHOD AND TRIGGERING A BSR FOR SIDELINK DATA IN A D2D COMMUNICATION SYSTEM AND DEVICE THEREFOR"
• Faurie et al. (US 2016/0338095 A1) entitled: "TRANSMITTING A SCHEDULING REQUEST FOR A DEVICE-TO-DEVICE TRANSMISSION"

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414